Exhibit 10.9
FORM OF UNSECURED CONVERTIBLE DEBENTURE
FORM OF CONVERTIBLE DEBENTURE


 
THE TRANSFER OF THIS DEBENTURE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
HEREOF IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS DEBENTURE AND THE
COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAS BEEN ISSUED IN RELIANCE UPON
THE REPRESENTATION OF PAYEE THAT IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TOWARDS THE RESALE OR OTHER DISTRIBUTION THEREOF. THIS
DEBENTURE AND THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY
TO COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
UNSECURED CONVERTIBLE DEBENTURE

     
PN-
                      , 2010
$                    
  COSTA MESA, CALIFORNIA

     1. Principal. For value received, IRVINE SENSORS CORPORATION, a Delaware
corporation (“Company”), hereby promises to pay to the order of
                                        , an individual (“Payee”), whose address
is as set forth below, or such other address as the holder of this Unsecured
Convertible Debenture (this “Debenture”) may designate in writing, the principal
sum of $                    . This Debenture is part of an offering of Units
consisting of Debentures and associated warrants and unsecured non-convertible
debentures being made by the Company (the “Offering”) and the other purchasers
of debentures in such Offering are referred to as the “Other Payees”.
     2. Interest. This Debenture shall bear simple interest at a rate per annum
of 20% of the original principal value of this Debenture, which interest shall
accrue and be payable quarterly in arrears and shall be convertible at the
election of the Company into shares of the Company’s $0.01 par value Common
Stock (“Common Stock”) at a conversion price (the “Conversion Price”) equal to
the greater of (a) the fair market value of the Common Stock (as determined in
accordance with the rules of The NASDAQ Stock Market, LLC) (the “Market Value”)
as of the date of issuance of this Debenture and (b) $0.40 per share (as
adjusted for stock splits and recapitalizations).
     3. Maturity. Subject to the conversion provision set forth in Section 4
hereof, the principal of this Debenture shall be due and payable in full on the
anniversary of the date hereof (the “Maturity Date”).
     4. Conversion.
          (i) Optional Conversion. To the extent outstanding, up to the original
principal amount of this Debenture may be converted in whole or in part at the
option of the Payee at any time after the issuance date hereof, and prior to
prepayment being tendered by the Company or the Maturity Date, into shares of
Common Stock at the Conversion Price (as adjusted for stock splits and
recapitalizations).

Page 1



--------------------------------------------------------------------------------



 



          (ii) Mechanics of Conversion. Upon conversion of any portion of the
principal balance of this Debenture, Payee shall surrender this Debenture, duly
endorsed, together with the Payee’s duly executed form of subscription attached
hereto as Exhibit A, at the principal offices of the Company. At its expense,
the Company will, as soon as practicable thereafter, issue and deliver to Payee
a legended certificate for the number of shares of Common Stock to which Payee
is entitled upon such conversion, together with any cash or a check payable to
Payee for any amounts payable as described in Section 4(iii) below and a new
Debenture evidencing the unconverted principal balance of the Debenture. Upon
conversion of any portion of this Debenture into Common Stock, the Company will
be forever released from all its obligations and liabilities under the converted
portion of this Debenture, including without limitation the obligation to pay
the principal amount and accrued interest that is so converted.
          (iii) Fractional Shares. No fractional shares of capital stock shall
be issued upon conversion of this Debenture. In lieu of any fractional share to
which Payee would otherwise be entitled, the Company shall pay to Payee the
amount of the outstanding principal balance and/or accrued interest due that is
not so converted, such payment to be in cash or by check.
          (iv) No Rights as Stockholder. Payee understands that Payee shall not
have any of the rights of a stockholder with respect to the shares of Common
Stock issuable upon conversion of any principal or accrued interest of this
Debenture, until such principal or accrued interest is converted into capital
stock of the Company as provided herein.
          (v) Conversion Limitation. The Payee may not convert the principal,
and the Company may not convert the accrued interest, of this Debenture in
amounts that would result in the sum of (i) the number of shares of Common Stock
beneficially owned by the Payee and its affiliates on such conversion date, and
(ii) the number of shares of Common Stock issuable upon the conversion of such
principal amount and/or accrued interest with respect to which the determination
of this Section 4(v) is being made on such conversion date resulting in
beneficial ownership by the Payee and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company. For the purposes of this
Section 4(v), beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and
Regulation 13d-3 thereunder. Subject to the foregoing, the Payee shall not be
limited to successive conversions which would result in the aggregate issuance
of more than 4.99%. The Payee may revoke the conversion limitation described in
this Section 4(v), in whole or in part, upon 61 days prior notice to the
Company. The Payee may allocate which of the equity of the Company deemed
beneficially owned by the Payee shall be included in the 4.99% amount described
above and which shall be allocated to the excess above 4.99%. The Payee may
waive the conversion limitation described in this Section 4(v) in whole or in
part, upon and effective after 61 days prior written notice to the Company to
increase such percentage to up to 9.99%.
     5. Prepayment. Subject to the conversion provision set forth in Section 4
above, all payments shall be made in lawful money of the United States of
America at the principal office of the Company, or at such other place as the
Payee hereof may from time to time designate in writing to the Company. The
Company shall have the right to prepay in cash all or any portion of the
principal hereof at any time prior to maturity for an amount equal to 110% of
the principal so prepaid.
     6. Certain Adjustments. The Conversion Price is subject to adjustment from
time to time as set forth in this Section 6:
          (i) Splits and Subdivisions. In the event the Company should at any
time or from time to time fix a record date for the effectuation of a split or
subdivision of the outstanding shares of Common Stock into a greater number of
shares, then, as of such record date (or the date of such split or subdivision
if no record date is fixed), the Conversion Price shall be appropriately
decreased.
          (ii) Combination of Shares. If the number of shares of Common Stock
outstanding at any time after the date hereof is decreased by a combination of
the outstanding shares of Common Stock, the Conversion Price shall be
appropriately increased.

Page 2



--------------------------------------------------------------------------------



 



          (iii) Reclassification or Reorganization. If the shares of Common
Stock issuable upon the conversion of this Debenture shall be changed into the
same or different number of shares of any class or classes of stock, whether by
capital reorganization, reclassification or otherwise (other than a split or
subdivision provided for in Section 6(i) above or a combination of shares
provided for in Section 6(ii) above), then and in each such event the Payee
shall be entitled to receive upon the conversion of this Debenture the kind and
amount of shares of stock and other securities and property receivable upon such
reorganization, reclassification or other change, to which a holder of the
number of shares of Common Stock issuable upon the conversion of this Debenture
would have received if this Debenture had been converted immediately prior to
such reorganization, reclassification or other change, all subject to further
adjustment as provided herein.
     7. Default. The Payee shall have the right upon the occurrence of any of
the following events to declare an event of default and elect to accelerate the
amount owing hereunder (individually, an “Event of Default” and collectively,
“Events of Default”):
          (i) the termination of existence of Company, whether by dissolution or
otherwise, or the appointment of a receiver or custodian for the Company or any
part of its property if such appointment is not terminated or dismissed within
thirty (30) days;
          (ii) the institution against Company of any proceedings under the
United States Bankruptcy Code or any other federal or state bankruptcy,
reorganization, receivership or other similar law affecting the rights of
creditors generally, which proceeding is not dismissed within sixty (60) days of
filing;
          (iii) the commencement by Company of any voluntary proceedings under
the United States Bankruptcy Code or any other federal or state bankruptcy,
reorganization, receivership or other similar law affecting the rights of
creditors generally;
          (iv) the failure to pay interest on the Debenture in accordance with
Section 2 hereunder; or
          (v) an assignment by Company for the benefit of its creditors or an
admission in writing by the Company of its inability to pay its debts as they
become due.
     8. Cumulative Rights. No delay on the part of Payee in the exercise of any
power or right under this Debenture shall operate as a waiver thereof, nor shall
a single or partial exercise of any other power or right. Enforcement by the
Payee of any right or remedy for the payment hereof shall not constitute any
election by the Payee of remedies so as to preclude the exercise of any other
remedy available to the Payee.
     9. Waivers. Except as otherwise set forth in this Debenture, the Company,
for itself and its legal representatives, successors and assigns, expressly
waives presentment, protest, demand, notice of dishonor, notice of nonpayment,
notice of maturity, notice of protest, presentment for the purpose of
accelerating maturity, and diligence in collection.
     10. Modifications in Writing. No waiver or modification of any of the terms
or provisions of this Debenture shall be valid or binding unless set forth in a
writing signed by the Company and Payee, and then only to the extent therein
specifically set forth.
     11. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified; (ii) when sent by confirmed facsimile if sent during the
normal business hours of the recipient, if not, then on the next business day;
(iii) one (1) business day after deposit with a nationally recognized overnight
courier designating next business day delivery; or (iv) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid. All communications shall

Page 3



--------------------------------------------------------------------------------



 



be sent to the address or facsimile number as set forth on the signature page
hereof or at such other address as such party may designate by ten (10) days’
advance written notice to the other parties.
     12. Entire Agreement; Severability. This Debenture constitutes the full and
entire understanding, promise and agreement between the Company and Payee with
respect to the subject matter hereof, and it supersedes, merges and renders void
every other prior written and/or oral understanding, promise or agreement
between the Company and Payee. If one or more provisions of this Debenture are
held to be unenforceable under applicable law, such provision shall be excluded
from this Debenture, the balance of the Debenture shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms, and the parties shall use good faith to negotiate a substitute, valid and
enforceable provision that replaces the excluded provision and that most nearly
effects the parties’ intent in entering into this Debenture.
THIS DEBENTURE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
     13. Governing Law. This Debenture is being executed and delivered and is
intended to be performed, in the State of California, and the laws of such state
shall govern the construction, validity, enforcement and interpretation hereof,
except to the extent federal laws otherwise govern the validity, construction,
enforcement and interpretation hereof.
     14. Headings. The headings of the paragraphs of this Debenture are inserted
for convenience only and shall not be deemed to constitute a part hereof.
     15. Successors and Assigns. All of the promises and agreements in this
Debenture contained by or on behalf of the Company shall bind its successors and
assigns, whether so expressed or not; provided, however, that the Company may
not, without the prior written consent of Payee, assign any rights, duties, or
obligations under this Debenture.
     16. Counterparts. This instrument may be executed in counterparts and
delivered by facsimile, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
[Signatures appear on the following page.]

Page 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed as of the date first set forth above.

            COMPANY:
IRVINE SENSORS CORPORATION
      By:         Name:     John J. Stuart, Jr.      Title:     Chief Financial
Officer     Address:     3001 Red Hill Ave.
Costa Mesa, CA 92626      Fax No.:     714-444-8773     

 
ACKNOWLEDGED AND AGREED:
 
PAYEE:
 
Acknowledgement contained in the Omnibus
Signature Page in the Subscription Agreement
 
Name:
Address:

[Signature Page — Unsecured Convertible Debenture]

Page 5



--------------------------------------------------------------------------------



 



EXHIBIT A TO UNSECURED CONVERTIBLE DEBENTURE
FORM OF SUBSCRIPTION
(To be signed only on conversion of Unsecured Convertible Debenture)
To:   IRVINE SENSORS CORPORATION
     The undersigned, pursuant to the provisions set forth in the attached
Unsecured Convertible Debenture, hereby irrevocably elects to convert
$                     of the principal balance of such Unsecured Convertible
Debenture into                      shares of the Common Stock of the Company.
     Please issue a certificate or certificates representing
                     shares of Common Stock in the name of the undersigned or in
such other name or names as are specified below:
 
(Name)
 
 
(Address)
     The undersigned represents that the undersigned is an “accredited investor”
as defined in Regulation D promulgated under the Securities Act of 1933, as
amended, and that the aforesaid shares are being acquired for the account of the
undersigned for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the undersigned has no present intention
of distributing or reselling such shares, all except as in compliance with
applicable securities laws. The undersigned further represents that the
aforesaid conversion complies with Section 4(v) of the Unsecured Convertible
Debenture.

     
 
   
 
  (Signature must conform in all respects to name of the Payee as specified on
the face of the Unsecured Convertible Debenture)
 
   
 
   
 
   
 
  (Print Name)
 
   
 
   
 
   
 
   
 
   
 
  (Address)

         
Dated:
       
 
 
 
   

Page 6